Exhibit 10.1




EXECUTION VERSION


AMENDMENT NO. 2 TO SECOND AMENDED & RESTATED CREDIT AGREEMENT


AMENDMENT NO. 2 TO SECOND AMENDED & RESTATED CREDIT AGREEMENT dated as of
October 23, 2019 (this "Amendment"), among VISHAY PRECISION GROUP, INC., a
Delaware corporation (the "U.S. Borrower"), VISHAY PRECISION GROUP CANADA ULC,
an unlimited liability company organized and existing under the laws of British
Columbia (the “Canadian Borrower” and, together with the U.S. Borrower, the
“Borrowers”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent pursuant to the terms of the Credit Agreement (as defined
below). Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.
 
BACKGROUND


A.    The Borrowers, the Lenders from time to time parties thereto, JPMorgan
Chase Bank, National Association, individually, as an Issuing Bank, a Lender and
the Agent, J.P. Morgan Europe Limited, as European Agent and JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Agent, entered into that certain Second
Amended & Restated Credit Agreement, dated as of December 30, 2015, as modified
pursuant to that certain Amendment and Consent Under Credit Agreement dated as
of December 21, 2017 (as so amended, the "Existing Credit Agreement").


B.    The U.S. Borrower has made a request pursuant to Section 2.3.1 of the
Existing Credit Agreement for an increase in the aggregate amount of the RC
Commitment by an aggregate principal amount equal to $15,000,000 (the “Accordion
Exercise”) and the Lenders party thereto each agreed to commit its ratable share
of the increased commitment amount.


C.     Pursuant to Section 2.3.2 of the Existing Credit Agreement, the Agent and
Borrowers are authorized to enter into amendments to the Credit Agreement to
effect the increase. This Amendment is intended to document the Accordion
Exercise.


C.    The Borrowers and the Agent agree, subject to the terms and conditions set
forth herein, to amend the Existing Credit Agreement as set forth herein (the
Existing Credit Agreement, as amended by this Amendment, and as the same may be
amended, restated, modified or supplemented from time to time being referred to
as the "Credit Agreement").


NOW, THEREFORE, in consideration of the agreements herein contained, and for
other valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows.


ARTICLE 1    AMENDMENTS. Upon satisfaction of the conditions set forth in
Article 2 below, effective as of the Amendment Effective Time, the Existing
Credit Agreement shall be amended in the manner set forth below.
1.1    Schedule 1.1 is replaced in its entirety with that which appears as
Schedule 1.1 to this Amendment.
ARTICLE 2        EFFECTIVENESS.
2.1    The provisions hereof shall become effective, as of the date hereof,
immediately upon the last to occur of the following (the “Amendment Effective
Time”):




--------------------------------------------------------------------------------

 


2.1.1    The Agent, the U.S. Borrower and the Canadian Borrower shall each have
duly executed and delivered counterpart signatures to this Amendment;
2.1.2    The U.S. Borrower shall have delivered to the Agent a certificate of
each Loan Party (in sufficient copies for each Lender) signed by an authorized
officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to the Accordion Exercise, and (ii)
in the case of the U.S. Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and (B) no Default or Event of
Default exists;
2.1.3    The U.S. Borrower shall have duly executed and delivered to each Lender
that so requests a Note (whether newly-issued or an amendment and restatement of
an existing Note) reflecting the modifications to each Lender’s share of the RC
Commitment contemplated by Article 1 above; and
2.1.4    The Agent shall have received such other documents and information as
it shall have reasonably requested prior to the date that the condition in
Section 2.1.1 is satisfied.
ARTICLE 3        MISCELLANEOUS.
3.1    Counterparts. This Amendment may be executed in counterparts and by
different parties hereto in separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same instrument. A photocopied, facsimile
or pdf signature shall be deemed to be the functional equivalent of a manually
executed original for all purposes.
3.2    Ratification. Except as set forth in Article 1 of this Amendment, no
amendment or waiver to the Credit Agreement is intended hereby. The Existing
Credit Agreement, as amended by this Amendment, and the other agreements,
documents and instruments delivered in connection with the Existing Credit
Agreement (and/or in connection with this Amendment) are, and shall continue to
be, in full force and effect, and each of the parties hereto confirms, approves
and ratifies in all respects the Existing Credit Agreement, as amended by this
Amendment, and each of the other agreement, documents and instruments delivered
in connection with the Existing Credit Agreement (and/or in connection with this
Amendment). Without limiting the generality of the foregoing, the undersigned
hereby confirm that the pledges and the security interest granted pursuant to
such agreements continue to secure all of the obligations under and in respect
of (i) the Existing Credit Agreement as amended hereby and (ii) the related
agreements, documents and instruments.
3.3    WAIVER OF JURY TRIAL. WITHOUT LIMITING IN ANY WAY SECTION 11.17 OF THE
CREDIT AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
3.4    Payment of Expenses. Without limiting other payment obligations of the
Borrowers set forth in the Credit Agreement, the U.S. Borrower agrees to pay all
reasonable costs and expenses incurred by the Agent as required pursuant to
Section 11.14.1 of the Credit Agreement in connection with the preparation,
execution and delivery of this Amendment and any other documents, agreements
and/or




--------------------------------------------------------------------------------

 


instruments which may be delivered in connection herewith, including, without
limitation, the reasonable fees and expenses of the Agent's counsel, Drinker
Biddle & Reath LLP.
3.5    Governing Law. This Amendment shall be construed in accordance with, and
governed by, the internal laws of the Commonwealth of Pennsylvania.
3.6    References. From and after the effective date of this Amendment, each
reference in the Credit Agreement to "this Agreement", "hereof", "hereunder" or
words of like import, and all references to the Credit Agreement in any and all
agreements, instruments, certificates and other documents, shall be deemed to
mean the Credit Agreement as modified and amended by this Amendment and as the
same may be further amended, modified or supplemented in accordance with the
terms thereof.
[Signature Pages Follow]






--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective, duly authorized officers as of the date first
above written.
BORROWERS:
VISHAY PRECISION GROUP, INC.
By:    /s/ Steven Klausner                
Name: Steven Klausner
Title:     Treasurer
VISHAY PRECISION GROUP CANADA ULC
By:    /s/ Steven Klausner                
Name: Steven Klausner
Title:     Treasurer
    


[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------

 




AGENT AND LENDERS:
JPMORGAN CHASE BANK, NATIONAL     ASSOCIATION, in its capacity as Agent, the
Issuing Bank, the Swing Lender and a Lender
By:    /s/ Caitlin Stewart                
Name:    Caitlin Stewart
Title:    Executive Director




[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------

 


CITIZENS BANK, NATIONAL ASSOCIATION,                         in its capacity as
a Lender
By:    /s/ William Rurode                
Name:    William Rurode
Title:    Senior Vice President




[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------

 




WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as a Lender
By:    /s/ Thomas Collins                
Name:    Thomas Collins
Title:    Vice President




[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------






Schedule 1.1
Commitment



